26 F.3d 1186
307 U.S.App.D.C. 122
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Antonio Garfield BLACK, Appellant,v.UNITED STATES DISTRICT COURT FOR the EASTERN DISTRICT OFCALIFORNIA;  Jack L. Wagner, Clerk;  G. Miyasato,Deputy Clerk;  Jennifer McMains, JuryAdministrator.
No. 93-5331.
United States Court of Appeals, District of Columbia Circuit.
June 15, 1994.

Before:  EDWARDS, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the decision of the district court, filed September 22, 1993, be affirmed on the ground that the district court lacked jurisdiction over appellant's complaint.  Appellant's complaint, in essence, seeks review of the U.S. District Court for the Eastern District of California's disposition of his action requesting access to grand jury materials.  Appellant may seek review of that action, if at all, only in the Ninth Circuit, not the District Court for the District of Columbia.  See 28 U.S.C. Sec. 1294(1) (appeals from reviewable decisions of a district court shall be taken to the court of appeals for the circuit embracing the district).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.